DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	1, 5, 7, 11, 15, 17 newly amended.
	Claims 1, 3-11, 13-20 pending.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 9-16, filed 6/30/22, with respect to claims 1, 3-11, 13-20 have been fully considered and are persuasive.  The rejections of 1, 3-11, 13-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, 13-20  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Nohara et al; US 2013/0342380 Al) neither teaches nor fairly renders obvious the combinations set forth in claims 1, 3-11, 13-20. 
Specifically, regarding claim 1:
Nohara teaches:
A surveillance and target reporting system comprising:
a land-based surveillance detection system ([0030] – land-based radar sensor and a radar network, [0037] – for automatic target identification) adapted to detect small targets that are at least one of avian, UAS, UAV, or drone targets, ([0047] – In some applications, it is important to use a specialized antenna 14 to meet requirements. An avian radar application for example, often requires bird height information) wherein the surveillance detection system is a radar system; ([0001] – This invention relates to land-based radar surveillance of wide areas or local sites)
a data link interface configured to interface the surveillance detection system to a small target processor adapted to process at least one of avian, UAS, UAV, or drone targets, ([0037] – rapidly play back stored target data into the radar processor in order to study and analyze the data )
the small target processor ([Fig. 1, elements 20, 22, 24]) adapted to receive small target data from the surveillance detection system wherein the small target processor is adapted to process small target data selected from the group consisting of avian, UAS, UAV, and drone target data, ([0049] – Radar processor 20 is implemented as generic digital processing circuits of computer 18 modified by programming, [0050] – Detection processor 22 declares the presence and location of targets preferably on each radar scan, Track processor 24 sorts the time-series of detections (also called plots) into either tracks (confirmed targets with estimated dynamics) or false alarms,), the small target processor further adapted to ([0055] – A feature of the digital radar processor 20… collision prediction) and at least one type of secondary data to enhance reliability for enhanced target reporting ([0050] – this information may include scan-converted video, target data including detection data and track data, maps, user data, etc.)  that uses at least one small target identifier ([0050] – Track processor 24 sorts the time-series of detections ( also called plots) into either tracks ( confirmed targets with estimated dynamics) or false alarms. The processed information produced by radar processor 20 can be presented to the operator on a local display 28 that is part of display processor 26.)
a transmission system ([0056] – (Target data, on the other hand, can be handled on low-speed networks, including real-time distribution over COTS wireless networks and over the Internet through inexpensive COTS networking hardware, [0058] - "radar processor 20 is to be controlled remotely ... functions include ... transmit) adapted to receive and distribute the enhanced target report to an operational environment; (local display video 42; [0056] – The stored data (in either raw format or target data format) can subsequently be played back through any computer running the radar processor software; it is not necessary that it be connected to a radar. This feature is useful for off-line analysis, investigations, evidence for use in prosecutions, etc. Target data can be archived for longer-term investigations. The recorder 32 stores target data in accordance with operator selections. The recorder 32 supports continuous writing of target data directly to a database 36 (as well as to other file formats))
a data reception system adapted to receive the enhanced target report using the predefined data link format; ([0056] – single SQL database server is capable of receiving radar data from multiple related Radar Processor sites simultaneously, writing of target data directly to a database 36 (as well as to other file formats))
and a presentation device configured to receive the enhanced target report from the data reception system and present the enhanced target report, ([0050] – processed information produced by radar processor 20 can be presented to the operator on a local display 28 that is part of display processor 26, [0053] – system will display target information such as position, speed, heading, track stage, track uncertainty, echo size and intensity) including unique symbologies for at least one of avian, UAS, UAV, or drone targets ([0053] – real time display… Small symbols at the location where the threshold is exceeded indicate detections.)
wherein the unique symbology includes at least one of aircraft symbol, size, color, speed, direction, altitude, call sign, emitter category, or length and width codes for an avian, UAS, UAV, or drone target ([0053] – system will display target information such as position, speed, heading, track stage, track uncertainty, echo size and intensity)

Nohara does not teach at least:
the small target processor further adapted to utilize data deconfliction and data confliction information to help weigh a threat level of a collision and at least one type of secondary data to enhance reliability for enhanced target reporting that uses at least one small target identifier
wherein the data deconfliction is adapted to operate on enhanced target detections, and is adapted to use aircraft ADS-B (IN) data and aircraft profile characteristics to produce enhanced deconflicted non-aircraft target estimates; 
wherein the data confliction is adapted to operate on enhanced deconflicted weighted non-aircraft threats, and is adapted to use threat weighting and aircraft ADS-B (IN) data to produce enhanced weighted non-aircraft threat targets that are enabled for reporting
wherein the threat weighting is adapted to use an estimated potential threat of non-aircraft target and database information to produce an enhanced deconflicted weighted non-aircraft threat target estimate

Dizaji et al (US 20070024494 A1) teaches the use of data deconfliction. Palfreyman (US 20160282131 A1) teaches the use of data confliction and collision threat level weighting. Schultz (US 20100292871 A1) teaches the use of ADS-B (IN) and databases to obtain aircraft data. It would not be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine these references to arrive at the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721.  The examiner can normally be reached on M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIANA CROSS/Examiner, Art Unit 4195                 
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648